Citation Nr: 1126062	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-38 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1958 to February 1959, a period of active duty for training (ACDUTRA) from October 1961 to April 1971, and additional active service from August 1971 to August 1975 and from November 1980 to June 1983.  He also had additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the Veteran's previously denied claim of service connection for a low back disability (which it characterized as residuals of a back injury with disc degeneration at L4-L5 and L5-S1 with radiculopathy) and also denied the Veteran's claims of service connection for a bilateral eye disability and for a bilateral ankle disability.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a low back disability is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

As will be explained below in greater detail, the Board finds that new and material evidence has been submitted to reopen the Veteran's previously denied claim of service connection for a low back disability.  The Board also finds that additional development is required before the underlying claim can be adjudicated on the merits.  The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In May 1997, the Board denied the Veteran's claim of service connection for a low back disability (which it characterized as arthritis).

2.  The evidence submitted since May 1997 relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability because it suggests that the Veteran currently experiences a low back disability which may be attributed to active service.

3.  The competent evidence shows that the Veteran does not experience any eye disability which could be related to active service; his current decreased visual acuity is a congenital or developmental condition for which service connection is prohibited.

4.  The competent evidence shows that the Veteran's current right ankle disability is not related to active service.

5.  The competent evidence shows that the Veteran does not experience any left ankle disability which could be related to active service.


CONCLUSIONS OF LAW

1.  The May 1997 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1997), currently 38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

2.  Evidence submitted since the May 1997 Board decision in support of the claim of service connection for a low back disability is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A bilateral eye disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 4.9 (2010).  

4.  A right ankle disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

5.  A left ankle disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's request to reopen his previously denied service connection claim for a low back disability, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's other currently appealed claims, the Board notes that, before assessing the merits of the appeal, VA's duties under the VCAA must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in July 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a bilateral eye disability or for right and left ankle disabilities.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the July 2006 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the July 2006 VCAA notice letter was issued prior to the February 2007 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no competent evidence, other than the Veteran's statements, which indicates that a bilateral eye disability or a bilateral ankle disability may be associated with service.  The Board observes in this regard that decreased visual acuity (or refractive error of the eye) is a congenital or developmental condition for which service connection is prohibited.  See 38 C.F.R. § 4.9 (2010).  The Veteran is not competent to testify as to etiology of these disabilities as they require medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the Board finds that an examination is not required even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claim

The Veteran contends that new and material evidence has been received sufficient to reopen his previously denied claim of service connection for a low back disability.  He essentially contends that he has submitted medical evidence demonstrating the presence of a low back disability which is related to active service.  

In May 1997, the Board denied the Veteran's claim for a low back disability (which it characterized as arthritis).  The Board stated that the Veteran's low back disability was not shown in active service or for several years after his separation from service.  The Board also stated that there was no competent evidence linking the Veteran's post-service low back disability to active service or any incident of service.  Thus, the claim was denied.  The Veteran did not initiate an appeal of the May 1997 Board decision and it became final.  See 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1997), currently 38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

The claim of service connection for a low back disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen this claim in statements on a VA Form 21-4138 which was date-stamped as received by the RO on June 7, 2006.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a previously denied service connection claim for a low back disability, new evidence submitted since the May 1997 Board decision consists of additional VA outpatient treatment records and private treatment records and his lay statements.  The newly submitted medical evidence shows that the Veteran currently experiences a low back disability which may be attributed to active service.  For example, on VA outpatient treatment in June 2002, the Veteran's complaints included low back pain.  The assessment included backache.

In October 2002, although no relevant complaints were noted, the assessment was lumbosacral strain with radiculopathy.

In a September 2003 addendum included in the Veteran's VA outpatient treatment records, a VA examiner stated that a recent magnetic resonance imaging (MRI) scan of the low back had been reviewed and showed a loss of lumbar lordosis, suggesting muscle spasm, moderate to severe L4-L5 degenerative disc disease with a right posterolateral annular tear, diffuse disc bulging, and bilateral L4 foraminal encroachment as well as mild to moderate central spinal canal stenosis, and severe L5-S1 degenerative disc disease with asymmetric endplate spur and disc bulging resulting in left L5 neural foraminal narrowing and left S1 lateral recess encroachment.

With respect to the Veteran's application to reopen his previously denied service connection claim for a low back disability, the Board notes that the evidence which was of record in May 1997 did not show that the Veteran experienced a low back disability during active service and no evidence of current low back disability which could be attributed to active service or any incident of service.  The newly submitted medical evidence suggests the presence of current low back disability which could be attributed to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since May 1997 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for a low back disability is reopened.


Service Connection Claims

The Veteran also contends that he incurred a bilateral eye disability and a bilateral ankle disability during active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral eye disability.  The Veteran has contended that he incurred a bilateral eye disability during active service.  His service treatment records do not support this assertion, however.  These records show instead that, at his first enlistment physical examination in August 1958, his eyes were normal clinically.  His vision was 20/20 bilaterally.  The Veteran denied any relevant medical history.  These results were unchanged on periodic physical examination in September 1959 and at his second enlistment physical examination in October 1961.  

On May 2, 1962, the Veteran complained of swelling and itching of the upper lid of the left eye.  Physical examination showed diffuse swelling of the lid edge consistent with peripheral conjunctivitis.  Two days later, it was noted that the Veteran was doing "much better."

The Veteran's eyes were normal clinically on periodic physical examination in July 1962.

In September 1963, the Veteran complained of right eye "bumps."  Physical examination showed edema in the right eye lid.  He was prescribed Neosporin.

In October 1963, the Veteran complained of swelling in the lower left eye.  Physical examination showed edema of the lower left eyelid and superficial injection of the conjunctiva.  The Veteran was prescribed Benadryl ointment.

On periodic physical examinations in December 1964 and in January 1965, the Veteran's eyes were normal clinically.  His visual acuity was 20/20 in January 1965.

In January 1965, the Veteran complained of blurred vision in the left eye.  He denied any visual symptoms, eye diseases, injuries, or operations.  The Veteran's visual acuity was 20/20 in the right eye and 20/30- in the left eye, both corrected to 20/20.  The diagnosis was mild myopia in the left eye.

At a separation physical examination in April 1971, the Veteran's eyes were normal clinically.  His vision was corrected to 20/20 in both eyes.  Myopia was listed in the summary of defects and diagnoses.  The Veteran denied any relevant in-service medical history.

At an enlistment physical examination in July 1971 at the beginning of another period of active service, clinical evaluation of his eyes was normal.  His visual acuity was 20/20 in both eyes, although a refractive error was noted in the summary of defects and diagnoses.

On outpatient treatment on June 26, 1973, the Veteran stated that he had lost his spectacles.  His visual acuity was 20/20 in both eyes.  

On June 29, 1973, the Veteran complained that his eyes watered "a lot."  He stated that he used glasses only for reading.  His visual acuity was 20/20 in the right eye and 20/30 in the left eye.  On re-check, the Veteran's visual acuity was 20/20 in both eyes.  The impression was small myopia in the left eye.  

In May 1975, the Veteran complained of a painful pimple on the right lower eyelid which had produced pus the night before.  Objective examination showed external hordeolum (or sty) in the right eye.  The assessment was external hordeolum.  The Veteran was advised to used hot compresses 4 times daily.

In November 1975, the Veteran complained of a cut in the lower right orbit after being hit in the eye.  Physical examination showed normal extraocular movements and "ok" visual acuity.  The impression was a contusion in the periorbital area.

On periodic physical examination in April 1976, clinical evaluation of the Veteran's eyes was normal.  His visual acuity was 20/20 in both eyes.

On periodic physical examination in February 1978, clinical evaluation of the Veteran's eyes was normal.  His visual acuity was 20/20 in the right eye and 20/50 in the left eye corrected to 20/20.  A refractive error was noted.  The Veteran denied any medical history of eye trouble.

At a re-enlistment physical examination in March 1980 at the beginning of the Veteran's final period of active service, clinical evaluation of his eyes was normal.  His visual acuity was 20/20 in both eyes.  He denied any relevant medical history.

The Veteran reported to an emergency room (ER) in March 1983 complaining of a possible foreign body in the right eye.  He stated that he thought he had gotten a bug in his right eye.  Objective examination showed visual acuity of 20/50 in the right eye and 20/20 in the left eye, pupils equal, round, and reactive to light and accommodation, injected sclera, benign fundi, no abrasions, and no foreign body.  The diagnosis was no foreign body seen.

The post-service medical evidence shows that, on VA outpatient treatment in October 1992, the Veteran complained of decreased vision on reading.  He reported being involved in a motor vehicle accident in May 1992.  The Veteran's visual acuity was 20/50 in the right eye and 20/70 in the left eye.  The assessment included decreased near vision, probable presbyopia.

In October 1999, the Veteran complained of right eye conjunctivitis.  Objective examination showed his right eye looked much better but still had mild erythema.  The assessment was conjunctivitis in the right eye.

On VA eye examination in September 2001, it was noted that the Veteran had no specific eye complaints.  He denied any known history of eye disease, surgery, or trauma.  The Veteran's visual acuity was 20/20 in both eyes.  Physical examination showed pupils equal, round, and reactive to light and accommodation, no afferent pupil defect, no diplopia, normal lids, lashes, and lachrymal ducts, quiet conjunctiva and sclera in both eyes, clear corneas in both eyes, deep and clear anterior chambers in both eyes, normal irises in both eyes, and trace nuclear sclerosis in both eyes.  The VA examiner concluded that, despite the Veteran's history of diabetes mellitus, there was no evidence of diabetic retinopathy or other diabetic ophthalmic complications.   The impressions included a benign ophthalmic examination.  
 
On VA outpatient treatment in March 2005, it was noted that the Veteran wore over-the-counter reading glasses and had no visual complaints.  The Veteran's history was positive for non-insulin dependent diabetes mellitus.  His visual acuity was 20/20 in both eyes.  External examination was within normal limits.  The Veteran's pupils were equal, round, and reactive to light and accommodation.  Slit lamp examination showed lids, cornea, conjunctiva, anterior chambers, and lenses clear bilaterally.  The Veteran's discs, macula, vessels, and periphery all were within normal limits with negative diabetic retinopathy bilaterally.  The impression was negative diabetic retinopathy.

In August 2007, it was noted that the Veteran had been referred for routine diabetic retinopathy screening.  No relevant complaints were noted.  Physical examination showed pupils equal, round, and reactive to light and accommodation, no rapid afferent pupil defect, full extraocular movements, and visual acuity of 20/20 in both eyes.  Slit lamp examination showed lids, lashes, corneas, conjunctivae, anterior chambers, and irises all normal bilaterally.  The impressions included negative diabetic retinopathy, refractive errors, and presbyopia.

The Board acknowledges the Veteran's assertion that he incurred a bilateral eye disability during active service.  His service treatment records show that, although he was treated for eye swelling in September and October 1963 during service, these complaints appear to have resolved with treatment.  The Board notes that the Veteran was treated for myopia (or nearsightedness) and other refractive errors of the eye during service.  As noted elsewhere, however, refractive errors of the eye (to include myopia) are considered congenital or developmental defects for which service connection is prohibited.  See 38 C.F.R. § 4.9.  The Board also notes that the Veteran's visual acuity repeatedly was 20/20 (or completely normal) in both eyes when examined throughout his 18 years of active service.  The Board finds it significant that the Veteran repeatedly denied any relevant in-service medical history on periodic physical examinations conducted throughout his 18 years of active service.  It appears that, following his final service separation in June 1983, the Veteran was not treated for any eye problems until October 1992, or more than 9 years later, when he complained of decreased vision on reading.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The post-service evidence shows that, although the Veteran has been treated for problems with decreased vision or refractive errors of the eye since service separation, his post-service ophthalmic history has been benign (as the VA examiner concluded in September 2001).  There is no indication in the Veteran's post-service VA treatment records that he has been diagnosed as having a bilateral eye disability which could be attributed to active service.  The Board acknowledges that the Veteran was treated for conjunctivitis in the right eye in 1999; however, this complaint appears to have been resolved with treatment.  The Board finds it significant that, when he was seen for VA eye examination in September 2001, the Veteran denied any known history of eye disease, surgery, or trauma.  The Board also acknowledges that the Veteran's more recent VA outpatient treatment records show that he has been treated for presbyopia or age-related vision changes.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed).  The more recent treatment records also show that the Veteran's vision is 20/20 in both eyes.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a bilateral eye disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a bilateral eye disability at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which shows that he currently experiences a bilateral eye disability which could be attributed to active service.  Accordingly, the Board finds that service connection for a bilateral eye disability is not warranted.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right ankle disability.  The Veteran has contended that he incurred a right ankle disability during active service.  His service treatment records do not support this assertion, however.  The Veteran's service treatment records show that, at his first enlistment physical examination in August 1958, a scar on the right ankle was seen on clinical evaluation.  The Veteran's service treatment records are completely silent for any complaints of or treatment for a right ankle disability at any time during his 18 years of active service.  The Board notes in this regard that the Veteran relies heavily on a temporary physical profile report dated in April 1971 which indicates that the Veteran was put on a 10-day physical profile for "sprained ankle wrist" as support for his assertion that he incurred a sprained ankle during active service.  A review of this document clearly shows that the word "ankle" was typed in error and the Veteran was put on a temporary physical profile for a sprained wrist and not for a sprained ankle.  The Veteran's service treatment records also confirm that he was put on a temporary physical profile in April 1971 for a sprained wrist and not for a sprained ankle.

It appears that, following the Veteran's final separation from service in June 1983, he first was treated for a right ankle disability on VA outpatient treatment in March 2003, or almost 20 years later.  See Maxson, 230 F.3d at 1333.  At that time, no complaints were noted.  Physical examination showed 2+ edema of the right ankle.  The impressions included right ankle arthritis, rule-out gouty arthritis.

In September 2003, the Veteran's complaints included right ankle pain with swelling for over a year after a twisting injury.  Physical examination showed no evidence of acute inflammation or trauma, no bruise/erythema, and no tenderness to palpation.

In June 2004, the Veteran complained of pain to the right ankle for more than 1year.  He denied any numbness or weakness or a history of prior injury.  Physical examination showed a tender right ankle with pitting edema and no discoloration.  The Veteran's ankle was intact distally on neurovascular examination.  X-rays of the right ankle taken in November 2003 were reviewed and showed no acute fracture or dislocation.  The assessment included arthralgia and venous insufficiency.  The Veteran was advised to rest and ice his right ankle.  

In a March 2005 addendum to a VA outpatient treatment note, it was noted that the Veteran complained of right ankle pain with numbness.

The Board acknowledges the Veteran's assertions that he incurred a right ankle disability during active service and currently experiences a right ankle disability which is related to active service.  The competent evidence does not support these assertions, however.  The post-service evidence shows only that the Veteran first experienced right ankle arthritis approximately 2 decades after his service separation.  The Board finds it significant that, when he was treated for right ankle arthritis between 2003 and 2005, the Veteran did not report any relevant in-service medical history of a right ankle disability.  Instead, the Veteran reported in 2003 that his right ankle pain had begun approximately 1 year earlier (or in 2002), nearly 2 decades after his service separation.  None of the Veteran's post-service physicians who treated him for a right ankle disability beginning in 2003 related it to active service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates a right ankle disability to active service.  In summary, the Board finds that service connection for a right ankle disability is not warranted.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left ankle disability.  Despite the Veteran's assertions to the contrary, there is no indication that he incurred a chronic left ankle disability at any time during active service.  The Veteran's service treatment records show that, in September 1966, the Veteran complained of hurting his left ankle when he kicked a can 1 week earlier.  Physical examination showed some tenderness on the left ankle.  It appears that this in-service left ankle injury was resolved with treatment.  As noted, although the Veteran asserted that he was placed on a temporary physical profile for a sprained ankle in 1971, the reference to a sprained ankle in this report clearly was an error and the Veteran was placed on a temporary physical profile for a sprained wrist in 1971.  

In June 1979, the Veteran complained of a possible sprained left ankle 2 days earlier.  He stated that he had walked in to a puddle of water which was deeper than he had expected.  Physical examination showed left ankle swelling with minimal tenderness.  The Veteran was advised to apply an ace bandage to the left ankle for support.

The post-service evidence shows no complaints of or treatment for a left ankle disability at any time since the Veteran's final separation from service in June 1983.  These records show instead that the Veteran's complaints were focused on the right ankle and not the left ankle (as discussed above).  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  See Rabideau, 2 Vet. App. at 144, and Brammer, 3 Vet. App. at 225.  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a left ankle disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  See McClain, 21 Vet. App. at 319.  In this case, although there is evidence of isolated in-service complaints of left ankle pain, there is no evidence of a chronic left ankle disability at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that he experiences a current left ankle disability which could be attributed to active service.  Accordingly, the Board finds that service connection for a left ankle disability is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of a bilateral eye disability and a bilateral ankle disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the eyes (vision problems) and the ankles (pain and swelling) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a bilateral eye disability or a bilateral ankle disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The post-service medical evidence does not reflect complaints or treatment related to a bilateral eye disability for 9 years following active service.  This evidence also does not reflect complaints or treatment related to a right ankle disability for approximately 20 years following active service.  The Board emphasizes the multi-year gap between discharge from active service (June 1983) and initial reported symptoms related to an eye disorder in October 1992 (more than a 9-year gap) and initial reported symptoms related to a right ankle disorder in March 2003 (approximately a 20-year gap).  The Board also emphasizes that the post-service medical evidence shows no complaints of or treatment for a left ankle disability at any time since service.  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including peripheral neuropathy of the bilateral lower extremities, asthma, diabetes mellitus, and a fractured right foot.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the eyes or ankles.  See Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care for eye problems with VA after service in 1992, he did not report the onset of eye symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, as noted on VA eye examination in September 2001, the Veteran specifically denied any known history of eye disease, surgery, or trauma.  Similarly, when the Veteran sought to establish medical care for a right ankle disability with VA after service in 2003, he also did not report the onset of ankle symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  The Veteran reported instead that he had experienced 1 year of ankle pain and swelling since a twisting injury 1 year earlier (or in approximately 2002).  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran also did not claim that symptoms of his bilateral eye disability or bilateral ankle disability began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claims, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claims, he reported that his bilateral eye and bilateral ankle disabilities both began during active service.  As noted elsewhere, however, he reported on VA outpatient treatment that his right ankle problems had begun in approximately 2002 following a fall and twisting injury.  He also did not report that his eye problems had begun during service to any of his post-service VA treating physicians.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service findings, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a low back disability is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a bilateral eye disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.



REMAND

The Board has found that new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of service connection for a low back disability.  The Board also finds that additional development of the Veteran's reopened claim is necessary before it can be adjudicated on the merits.  Because the reopened claim of service connection for a low back disability is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran and his service representative on this claim.

The Board also finds that, because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran has not been provided with examinations which address the contended etiological relationship between his low back disability and active service, on remand, he should be scheduled for appropriate examination(s).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his service representative with appropriate VCAA notice on his reopened claim of service connection for a low back disability.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for a low back disability since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his low back disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The examiner also is asked to obtain a complete medical history of low back problems from the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current low back disability, if diagnosed, is related to active service or any incident of service.  The examiner is advised that the Veteran was involved in a motor vehicle accident in June 1992 after service.  A complete rationale must be provided for any opinions expressed.

4.  Thereafter, readjudicate the Veteran's claim of service connection for a low back disability.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


